Citation Nr: 0515805	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  94-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to service connection for bilateral cataracts, 
claimed as due to exposure to ionizing radiation in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from February 1957 to 
February 1959.  

This case was previously before the Board of Veterans' 
Appeals on remand from the United States Court of Appeals for 
Veterans Claims.  The procedural history of this case was 
discussed in a July 2004 Board remand and will not be 
repeated herein.  Following the July 2004 remand, a report 
dated in December 2004 was received from the Defense Threat 
Reduction Agency as requested by the Board in the July 2004 
remand, and the Appeals Management Center (AMC), in 
Washington, DC, completed a Supplemental Statement of the 
Case (SSOC) in January 2005 that included a discussion of 
that December 2004 report.  

Thereafter, reports from an October 2004 Department of 
Veterans Affairs (VA) eye examination, which included a 
discussion of whether the veteran developed cataracts as a 
result of exposure to ionizing radiation during service as 
requested in the July 2004 remand, were received at the AMC 
in March 2005.  However, due to transcription problems or 
another reason unclear to the undersigned, the reports from 
the October 2004 VA examination contain several sentences 
which contain, in places where words would normally be 
transcribed, the symbolic notation "###."  As it is also 
unclear from the reports from this examination whether the 
claims file was reviewed prior to the examination, and these 
reports were not addressed by way of an SSOC as required by 
38 C.F.R. § 19.31, this appeal must, regrettably, be REMANDED 
again to the Boston, Massachusetts, VA Regional Office via 
the AMC for the following development.  VA will notify the 
veteran when further action is required on his part. 

1.  The claims file should be forwarded 
to the VA physician who conducted the 
October 2004 VA eye examination. 
Following review of the pertinent 
evidence contained therein, and 
documentation by the physician that the 
pertinent clinical history was 
considered, this physician should 
provide an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran's bilateral cataracts 
are a result of in-service exposure to 
ionizing radiation, or whether such a 
cause of his cataracts is unlikely 
(i.e., less than a 50-50 probability).

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  To 
whatever extent this adjudication does 
not result in a complete grant of all 
benefits sought, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations, including the 
reports from the examination requested 
above.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




